                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PPS SERVICE GROUP, LLC,                                       Case No. 1:18-cv-727

             Plaintiff,                                       Barrett J.
                                                              Bowman, M.J.
      v.

ADAM ECKERT, et al.,

             Defendants.                               REPORT AND
                                                       RECOMMENDATION

      This civil action is now before the Court on Plaintiff’s unopposed motion for leave

to amend the complaint. (Doc. 78).

      I. Background and Facts

      This is an action for misappropriation of trade secrets under the Defend Trade

Secrets Act of 2016 (DTSA), 18 U.S.C. § 1831 et seq., and the Ohio Uniform Trade

Secrets Act (OUTSA), R.C. 1333.61, et seq., along with additional common-law claims.

Plaintiff seeks a preliminary injunction prohibiting Defendants from benefitting from the

use of PPS’ confidential and proprietary materials – materials that Plaintiff alleges

Defendants misappropriated while working for PPS but secretly running a competitive

business – pending the resolution of this matter

      Plaintiff now seeks to amend its complaint to dismiss its claims for

misappropriation of trade secrets under the Defend Trade Secrets Act of 2016 (DTSA),

18 U.S.C. § 1831 et seq., and the Ohio Uniform Trade Secrets Act (OUTSA).

      II. Analysis

      Leave to amend a complaint shall be freely granted when justice requires.

Fed.R.Civ.P. 15(a). Rule 15(a) embodies “a liberal policy of permitting amendments to

                                           1
ensure the determinations of claims on their merits.” Marks v. Shell Oil Co., 830 F.2d 68,

69 (6th Cir. 1987).

       Here, PPS contends, inter alia, that it no longer seeks to pursue the trade secret

claims because the cost of discovery necessary to prove these claims – as outlined in

Plaintiff’s Rule 56(d) Motion and the accompanying Affidavits (Doc. 39) – is outweighed

by the potential recovery. In making this determination, PPS has considered the factors

described in Fed. R. Civ. P. 26: the importance of the issues at stake in the action, the

amount in controversy, the parties’ resources, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. PPS’s motion is well-taken and should

be granted.

       With this amendment to the complaint, however, there will be no federal claim

before the Court, nor does the complaint allege diversity of citizenship. As such, the

Court no longer has original jurisdiction and should decline to exercise supplemental

jurisdiction over any pendant state-law claims. See 28 U.S.C. § 1367(c)(3). Accordingly,

any state law claims should also be dismissed without prejudice.

       III. Conclusion

       For the reasons explained herein, IT IS RECOMMENDED THAT Plaintiff’s motion

to amend (Doc. 78) be GRANTED; all pending motions (Docs. 89, 90) be DENIED as

MOOT and this matter be DISMISSED for lack of subject matter jurisdiction.

                                                        s/Stephanie K. Bowman
                                                       Stephanie K. Bowman
                                                       United States Magistrate Judge




                                            2
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PPS SERVICE GROUP, LLC,                                        Case No. 1:18-cv-727

              Plaintiff,                                       Barrett J.
                                                               Bowman, M.J.
       v.

ADAM ECKERT, et al.,

              Defendants.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            3
